Title: From George Washington to Benjamin Lincoln, 1 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dr Sir,
                            Head Quarters Newburg 1 April 1782
                        
                        I have to reply to your favor of the 26th March which was handed me on my way to this place.
                        When the matter respecting the number of Servants to be allowed to the offices of the Army, was taken up by
                            the General Officers, If I am not mistaken, it was the general Sentiment that the indulgence ought to be confined to the
                            officers of the Line, that as the Staff were in general allowed a pay superior to them, they ought to provide themselves
                            with Servants & receive therefore the allowance of Cloathing &c. regulated by Congress—It was upon this
                            principle the regulation was made and I cannot help thinking that if we depart from it instead of lessening the evil we
                            have increased it—for if the indulgence is granted to any one of the Staff Departments it must be granted to all & the
                            object of the regulation is then intirely lost—Whether necessity will oblige us to this—you Sir must judge and make the
                            necessary regulation accordingly.
                        As I passed the Artillery at Burlington, Colo. Stevens informed me that the Men who were taken from the
                            Regiments and employed as Artificers had formerly been promised some compensation for their extraordinary services
                            & that those promises having never been complied with—they grew dissatisfied & it was with great reluctance that they
                            continued to work—their services are very important & motives of policy as well as justice require that some trifling
                            compensation should be paid them to encourage them to continue—their number is but small and I suppose a half Dol. given
                            to each of them would answer the purpose.
                        Genl Smallwood writes me, that he has near two hundred men who want Clothing & Equipment to prepare them
                            for service and that it would favour the Recruiting Service greatly if Cloathing could be furnished the Recruits as they are
                            raised—I would beg leave to recommend it to you to send on such a supply as our circumstances will afford. I am
                            &c.
                        
                            P.S. I am not certain whether those officers of the Staff who have Rank in the Line, were not to be
                                allowed servants agreeable to that Rank—I think they were but wish Genl Hand, Baron Steuben, Gen. Knox or any of the
                                Genl Officers before whom this matter came and who may be in Phila could be inquired of respecting the
                                Sentiments that governed at the time.
                        

                    